McDONALD, Presiding Judge.
The offense is driving while intoxicated, misdemeanor; the punishment, a $50.00 *416■fine and confinement in the county jail for three (3) days.
No statement of facts accompanies the record.
By formal hill of exception appellant points out that the Court corrected the information showing the name of the appellant to be John Mocio, rather than John Mocip, after appellant’s counsel had pointed out this discrepancy. Appellant urges as error the action of the trial court in amending or correcting the information, which was done over his objection.
 We find no error in the action of the trial court. The proceedings were .authorized by Arts. 496 and 503, Vernon’s Ann.C.C.P., and the change in the information did not constitute a fatal variance between it and the complaint. 1 Branch’s Ann.P.C., 2d Ed., Sec. 486, p. 472, and cases there cited. Also, see Driver v. State, Tex.Cr.App., 339 S.W.2d 208.
.The judgment is affirmed.